       CASE 0:19-cv-03134-ECT-LIB Document 11 Filed 01/27/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF MINNESOTA


Jimmy Morton,                                            Case No. 0:19-cv-03134-ECT-LIB

                      Plaintiff,
                                                    ORDER GRANTING EXTENSION OF
v.                                                   TIME FOR DEFENDANT TIMOTHY
                                                    KERR TO RESPOND TO COMPLAINT
Park Christian School, Christopher Nellermoe,
Joshua Lee, and Timothy Kerr,

                      Defendants.


       Based upon the Stipulation entered into between counsel for Plaintiff Jimmy Morton,

Defendant Timothy Kerr and Defendants Park Christian School, Christopher Nellermoe and

Joshua Lee [Doc. No. 9].


       IT IS HEREBY ORDERED that Defendant Timothy Kerr may have until February 3,

2020, in which to serve and file an Answer, including any affirmative defenses he may have or

other appropriate responses to Plaintiff’s Complaint.



Dated: January 27, 2020                          s/Leo I. Brisbois_
                                                 LEO I. BRISBOIS
                                                 United States Magistrate Judge




                                                1
